Title: From James Madison to John Cotton Smith, 30 December 1803 (Abstract)
From: Madison, James
To: Smith, John Cotton


30 December 1803, Department of State. “The Secretary of State has the honor to enclose to Mr. Smith, in consequence of his letter of the 28th. [not found]; requesting him to furnish the Committee of claims with such evidence as may exis⟨t in⟩ the Department of State in relation to the value of the Danish Brigantine Henrich and cargo, the following documents, viz.
“No. 2. The invoice of the cargo. / 3. The Charter-party. / 5. Account Sales of the Brig and cargo at St. Kitts / 7. Additional account Sales.”
“The enclosed being original documents Mr. Smith will have the goodness to return them after they are no longer useful to the Committee.”
 

   
   RC (DNA: RG 233, President’s Messages, 8A-D1); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p.; in a clerk’s hand; unsigned; torn. Letterbook copy omits final paragraph. Enclosures not found.



   
   For the case of the Hendrick, see Richard Söderström to JM, 10 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 1:290–95, 296 n. 8).


